DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomoda et al. (US pat 20080017873).
	With respect to claim 1, Tomoda et al. teach a stacked semiconductor device comprising (see figs. 1-26, particularly figs. 1-6, 15, and 21 and associated text): 
a mother-substrate 11 having a first main surface and a second main surface facing to the first main surface, and a plurality of unit elements arranged in each of unit-element areas assigned to a first lattice defined on the first main surface, the first main surface is divided into a plurality of chip- mounting areas along a second lattice having a smaller number of meshes than the first lattice; 
a plurality of rectangular chips 20 mounted on the first main surface side, each of the chips facing to corresponding site of the chip-mounting areas, respectively; and 
a plurality of bump-connecting mechanisms 15,22 connecting the mother- substrate and each of the chips by a non-provisional joint-process with a height 
wherein, after the provisional joint-process, the plurality of the bump- connecting mechanisms can be separated into a plurality of substrate-side connection-elements and a plurality of chip-side connection-elements, each of which corresponds to the plurality of the substrate-side connection-elements.  
With respect to claim 2, Tomoda et al. teach the plurality of substrate-side connection-elements comprises a plurality of first lands 12 arranged along the third lattice, configured to deliver signals from each of the unit-elements, respectively; and the plurality of chip-side connection-elements comprises a plurality of second lands 23 arranged on a chip surface of each of the chips, the chip surface is facing to the first main surface, along the third lattice, configured to feed the signals to each of the circuits merged in the plurality of the chips, respectively.  
	With respect to claim 3, Tomoda et al. teach each of the plurality of the substrate-side connection-elements 12 further comprises a first bump having: a bottom portion in contact with the first land, and a cylindrical sidewall-portion 22 connected to the outer periphery of the bottom portion.  See fig. 15.  
	With respect to claim 4, Tomoda et al. teach each of the plurality of the chip-side connection-elements further comprises a second bump 15 whose bottom surface is in contact with the second land 23, configured to metallurgically joint to a 
	With respect to claim 5, Tomoda et al. teach wherein the second bump includes a cone having a conical shape whose bottom surface is in contact with the second land, and an upper edge of the sidewall-portion of the first bump is metallurgically jointed to a part of the conical surface of the cone, under the provisional joint-process.  See fig. 15.
	With respect to claim 6, Tomoda et al. teach the second bump includes a bottom portion in contact with the second land, and a tubular sidewall-portion connected to an outer periphery of the bottom portion, wherein an upper edge of the sidewall-portion of the first bump is deformed to cut recesses, as the sidewall-portion of the second bump bites the upper edge of the sidewall-portion of the first bump, under the provisional joint-process. See fig. 15.
  
Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomoda et al. (US pat 20080017873).
	With respect to claim 7, Tomoda et al. a teach combination of a plurality of chips 20, each of the chips is supposed to be mounted respectively on corresponding chip-mounting areas defined on a mother-substrate 11, the mother-substrate having a first main surface and a second main surface facing to the first main surface, and a plurality of unit elements are arranged in each of unit-element areas assigned to a first lattice defined on the first main surface, the first main surface is divided into the chip-mounting areas along a second lattice having a smaller number of meshes than the first lattice, the mother-substrate has a 
a plurality of chip-side connection-elements 15,22 feeding the signals to a circuit merged in each of the chips, arranged along the third lattice on a chip surface of each of the chips, the chip surface is facing to the first main surface, wherein, the mother-substrate and the plurality of the chips are provisionally jointed, and signals from the plurality of the unit elements are independently transmitted to circuits merged in the plurality of the chips to inspect normal operations of the chips, 
“in a case of a defect determination such that a specific chip is determined to be defective, the specific chip is removed from the chip mounting area, and a new chip is provisionally jointed again, when all of the chips mounted on the mother-substrate is determined to be normal” is a process limitation which has not been given patentable since the claimed invention is directed to a device and process steps would not produce any differences in the final product.
 the mother-substrate and the plurality of the chips are coupled to each other, by a non-provisional joint-process of compressing a height of the chip-side connection-element, decreasing the height lower than the value of the provisional joint-process.  

	With respect to claim 9, Tomoda et al. a teach each of the second bumps includes a cone having a conical shape whose bottom surface is in contact with the corresponding second land in the plurality of the second lands, and an upper edge of the sidewall-portion of the first bump is metallurgically jointed to a part of the conical surface of the cone, under the provisional joint-process. See fig. 15.
	With respect to claim 10, Tomoda et al. a teach each of the second bumps includes a bottom portion in contact with the corresponding second land in the plurality of the second lands, and a tubular sidewall-portion connected to an outer periphery of the bottom portion, wherein an upper edge of the sidewall-portion of each of the first bumps is deformed to cut recesses, as each of the sidewall-
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814